IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 239 EAL 2017
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
FRANK ADAMS,                                 :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 20th day of November, 2017, the Petition for Allowance of

Appeal is GRANTED. The issue, as phrased by Petitioner, is:


      Was it not error for the Superior Court automatically to dismiss petitioner’s
      appeal without a merits review when this Court’s consistent jurisprudence
      allows exceptions to a forfeiture determination and petitioner’s
      circumstances track those exceptions?